t c memo united_states tax_court bstate of william blake burris deceased william b burris iii executor petitioner v commissioner of internal revenue respondent docket no filed date h and w resided in louisiana a community_property_state throughout their marriage during their marriage h purchased three policies of insurance on his life using community funds h was named as owner of the policies and w was initially designated as the beneficiary w predeceased h and at h’s death the life_insurance_proceeds were remitted to his children held the policies of life_insurance constitute community_property under louisiana law such that only one-half of the proceeds therefrom is includable in h’s gross_estate sec_2042 i r c sec l c estate_tax regs raymond p ladouceur for petitioner susan smith canavello for respondent -- - memorandum opinion nims judge respondent determined a federal estate_tax deficiency in the amount of dollar_figure for the estate of william blake burris the estate after concessions the issue for decision is the appropriate treatment for estate_tax purposes of three insurance policies on the life of william blake burris decedent unless otherwise indicated all section references are to sections of the internal_revenue_code in effect as of the date of decedent’s death and all rule references are to the tax_court rules_of_practice and procedure background this case was submitted fully stipulated pursuant to rule and the facts are so found the stipulations of the parties with accompanying exhibits are incorporated herein by this reference decedent was a resident of shreveport louisiana when he died testate in that state on date his will was subsequently admitted to probate in the first judicial district_court caddo parish louisiana decedent’s son william blake burris iii was named executor of the estate and likewise resided in louisiana at the time the petition in this case was filed - on date decedent married audrey shovan burris mrs burris the couple resided in louisiana a community_property_state throughout their marriage and did not enter into a matrimonial or other agreement separating the spouses in property during their marriage between and decedent applied for and obtained three policies of insurance on his life first colony life_insurance_policy no first colony life_insurance_policy no and pacific standard life_insurance_policy no 30l0174116 each was a single premium policy for which the premiums of dollar_figure dollar_figure and dollar_figure respectively were paid with community funds the policies each provided for payment of a specified death_benefit amount and additionally accumulated a cash_surrender_value the contract terms also permitted loans against the policies effective date pacific standard policy no 301l0174116 was taken over by hartford life_insurance_company as policy no um0174116 decedent was identified as the owner and as the insured with respect to each of the insurance policies ’ the initial named beneficiary was mrs burris and such designation was not made to be irrevocable according to the policy terms the owner was ' we note that the record does not contain the complete contract of insurance for either the pacific standard policy or its successor hartford life policy however as neither party has intimated that the terms of these policies differed in any material way from those of the first colony policies we assume that the first colony contracts are representative and that relevant provisions were substantially identical q4e- granted all rights stated therein in particular the policies provided that the owner could change the designation of owner and beneficiary could surrender the policy for its cash_value and could obtain loans against the security of the policy on date mrs burris predeceased decedent following her death the three children of decedent and mrs burris were made the beneficiaries in equal one-third shares of the foregoing life_insurance policies decedent then died on date as indicated above and the proceeds of the policies were presumably paid to the children subseguently on date a form_706 united_states estate and generation-skipping_transfer_tax return was filed on behalf of each spouse on the form_706 for mrs burris’s estate one-half of the cash_surrender_value of the three life_insurance policies as of her date of death an amount equaling dollar_figure was included as an asset in her gross_estate on the form_706 for decedent’s estate the total amount of the proceeds payable under the three policies dollar_figure was reported as property includable in his gross_estate the estate now contends however that such reporting was erroneous and that only one-half of the proceeds or dollar_figure should have been included for gross_estate purposes on decedent’s return - - discussion i general rules as a general_rule the internal_revenue_code imposes a federal tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2001 such taxable_estate in turn is defined as the value of the gross_estate less applicable deductions sec_2051 sec_2031 then specifies that the gross_estate comprises all property real or personal tangible or intangible wherever situated to the extent provided in sec_2033 through sec_2042 governs the treatment of life_insurance_proceeds and provides in relevant part as follows sec_2042 proceeds of life_insurance the value of the gross_estate shall include the value of all property-- receivable by other beneficiaries ---to the extent of the amount receivable by all other beneficiaries as insurance under policies on the life of the decedent with respect to which the decedent possessed at his death any of the incidents_of_ownership exercisable either alone or in conjunction with any other person regulations promulgated under sec_2042 further explain that sec_2042 requires the inclusion in the gross_estate of the proceeds of insurance on the decedent’s life not receivable by or for the benefit of the estate if the decedent possessed at - - the date of his death any of the incidents_of_ownership in the policy sec_20_2042-1 estate_tax regs regulations also define incidents_of_ownership for purposes of this paragraph the term incidents_of_ownership is not limited in its meaning to ownership of the policy in the technical legal sense generally speaking the term has reference to the right of the insured or his estate to the economic benefits of the policy thus it includes the power to change the beneficiary to surrender or cancel the policy to assign the policy to revoke an assignment to pledge the policy for a loan or the obtain from the insurer a loan against the surrender_value of the policy etc sec_20_2042-1 estate_tax regs the above definition is then augmented by the following caveat as an additional step in determining whether or not a decedent possessed any incidents_of_ownership in a policy or any part of a policy regard must be given to the effect of the state or other applicable law upon the terms of the policy for example assume that the decedent purchased a policy of insurance on his life with funds held by him and his surviving wife as community_property designating their son as beneficiary but retaining the right to surrender the policy under the local law the proceeds upon surrender would have inured to the marital community assuming that the policy is not surrendered and that the son receives the proceeds on the decedent’s death the wife’s transfer of her one-half interest in the policy was not considered absolute before the decedent’s death upon the wife’s prior death one- half of the value of the policy would have been included in her gross_estate under these circumstances the power of surrender possessed by the decedent as agent for his wife with respect to one-half of the policy is not for purposes of this section an incident_of_ownership and the decedent is therefore deemed to possess an incident_of_ownership in only one-half of the policy sec_20_2042-1 estate_tax regs il contentions of the parties the parties in this case disagree as to the portion of the proceeds from the three policies of insurance on decedent’s life which must be included in his gross_estate the estate contends that only percent is includable while respondent maintains that inclusion of percent is necessary the two sides reach their differing conclusions primarily as a result of their opposing views as to whether under louisiana law decedent possessed incidents_of_ownership in all or only part of the policies in question the estate avers that because the policies were acquired during the marriage with community funds they are presumed to be community_property further the estate asserts that there exists no evidence of intent on the part of mrs burris that the policies be held as decedent’s separate_property as would be necessary to overcome the marital presumption accordingly it is the estate’s position that each spouse possessed an undivided one-half interest in the policies and that decedent as registered owner merely acted as managing agent for the community in the alternative the estate argues that if the policies are found to be the separate_property of decedent then a reimbursement claim would exist in favor of mrs burris’s successors in interest on the grounds that community funds were --- - used to purchase the assets in that event the estate alleges that such claim in the amount of one-half of the cash_surrender_value of the policies at the date of mrs burris’s death should be allowed as a debt against decedent’s estate conversely respondent alleges that the general rules of louisiana community_property law are inapplicable to the policies at issue in this case rather respondent contends that louisiana jurisprudence particularly as interpreted by the court_of_appeals for the fifth circuit in 429_f2d_1058 5th cir has established a separate body of law governing life_insurance policies moreover in respondent’s view this body of law stands for the principle that ownership of life_insurance policies in louisiana is determined by the terms of the contract of insurance itself hence since the contracts here expressly placed all incidents_of_ownership in decedent respondent avers that the policies were decedent’s separate_property and that the full value of the proceeds therefrom is includable in his gross_estate additionally in response to the estate’s alternative argument respondent maintains that the heirs have no reimbursement claim against his estate because any such claim was extinguished upon the death of the insured because mrs burris’s --- - one-half of the premiums constituted a gift to decedent and because there has been no proper substantiation of a reimbursement claim til analysis as previously indicated louisiana is a community_property_state la civ code ann art west provides that the legal regime of community of acquets' and gains applies to spouses domiciled in this state spouses may however modify or terminate such matrimonial regime by contract la civ code ann arts west for purposes of implementing the foregoing principles all property is classified as either community or separate la civ code ann art west moreover all assets acquired during marriage are presumed to be community_property in which each spouse is considered to own a present undivided one-half interest la civ code ann arts west although this presumption is rebuttable it is not overcome by merely showing that title is taken in the name of one spouse only catalano v united_states supra pincite biondo v biondo pdollar_figure la app cir so 2d property acquired with community things is also defined generally as community_property while property black’s law dictionary 7th ed defines acquet as follows property acquired by purchase gift or any means other than inheritance profits or gains of property between husband and wife -- - acquired prior to marriage by gift or inheritance to one spouse or with separate things is included in the definition of separate_property ha civ code ann arts west with respect to life_insurance in particular there exists a substantial body of caselaw at both the state and the federal levels that attempts to parse the relationship between such policies and the above community_property maxims the court_of_appeals for the fifth circuit to which appeal in this case would normally lie addressed this issue in catalano v united_states supra in that case the husband acquired a policy of life_insurance on his life with community funds and named his wife as both owner and beneficiary id pincite upon the husband’s death the commissioner asserted that one-half of the proceeds should be included in his gross_estate under sec_2042 id the court_of_appeals however reasoned the louisiana jurisprudence is well settled that life_insurance policies on the life of the husband unconditionally owned by the wife or in which she is the irrevocable beneficiary are as a matter of law deemed part of her separate estate they therefore are not within the louisiana presumption that all property acquired during the marriage is community_property id pincite2 the court then held that where a husband takes out a policy of insurance on his life and either irrevocably names his wife the beneficiary or makes her the owner of the policy he retains no interest in the proceeds of the policy under louisiana law and therefore no ‘incidents of ownership’ within int rev code sec_2042 id pincite furthermore because in these circumstances the policy inured to the wife’s separate benefit from the date of its issuance the court additionally noted that the wife’s separate interest was in no way affected by payment of premiums from community funds id pincite1 in reaching the specific holding just described the court_of_appeals also made the following broader statement in louisiana a life_insurance_policy is a contract sui generis governed by rules peculiar to itself it is the outgrowth of judicial precedent and not of legislation and as such it is not governed by the articles of the louisiana civil code as to ownership of the policy itself or as to ownership of the proceeds id pincite as support for this proposition the court cited sizeler v sizeler so la therein the louisiana supreme court after observing that a life_insurance_policy is a contract sui generis governed by rules peculiar to itself the outgrowth of judicial precedent and not of legislation concluded that the proceeds of life_insurance policies form no part of the estate of the deceased and inure to the beneficiary ‘directly and by the sole terms of the policy itself’ id pincite since this court has on several occasions followed the decision in 429_f2d_1058 5th cir in requiring an interpretation of louisiana law under -- which a policy on the life of one spouse is deemed the separate_property of the other spouse when the noninsured spouse is named as owner and beneficiary of the policy see 94_tc_720 66_tc_887 61_tc_515 similarly respondent maintains that here too catalano v united_states supra settles the issue in this case ina manner consistent with respondent’s position and is binding on this court pursuant to the rule_of 54_tc_742 affd 445_f2d_985 10th cir in golsen v commissioner supra pincite this court established the rule that we shall follow a court_of_appeals decision which is squarely in point where appeal from our decision lies to that court_of_appeals the golsen_rule we subsequently have further clarified the doctrine’s reach emphasizing that it is a narrow exception and should be applied only when the following rationale prompting its development rings true where a reversal would appear inevitable due to the clearly established position of the court_of_appeals to which an appeal would lie our obligation as a national court does not require a futile and wasteful insistence on our view l99_tc_490 specifically we have made clear that the golsen_rule does not apply where the precedent from the court_of_appeals contains distinguishable facts or law see eg metzger trust v commissioner 76_tc_42 factual distinctions render golsen_rule not squarely on point affd 693_f2d_459 5th cir 68_tc_609 n distinct legal questions not governed by the golsen_rule affd 628_f2d_1196 9th cir with respect to the matter before us we conclude that catalano v united_states supra is not squarely on point within the meaning of the golsen_rule from a factual standpoint catalano v united_states supra established a particular circumstance in which life_insurance policies in louisiana are deemed to be separate_property namely this is true where one spouse is designated the owner or irrevocable beneficiary of a policy on the life of the other spouse see id pincite2 in contrast the factual scenario we address involves one spouse being both the insured and the named owner accordingly respondent’s reliance on the golsen_rule to dictate a particular outcome in this case is misplaced in addition given that more than years have passed since the decision in catalano v united_states supra was issued we believe that it is appropriate to consider not only the more generalized pronouncements made therein regarding louisiana law but also any subsequent refinements that might be gleaned from courts of the state whose law it is our duty to apply in this connection we note that the decades ensuing since catalano have seen state courts describe louisiana law in a manner which seems to conflict with respondent’s argument that community_property principles govern ownership of neither a policy itself nor its proceeds for instance we highlight two recent cases issued in the context of a partition upon divorce of a marital community in biondo v biondo supra at p so 2d pincite citations omitted the court articulated the louisiana rule as follows app while life_insurance is generally considered sui generis under louisiana law it is the proceeds of the life_insurance_policy not the policy itself which are not subject_to claims of the community there is a clear distinction between the ownership of a policy of life_insurance and the right to receive the proceeds of a life_insurance_policy after the death of the insured the issue of the ownership of the life_insurance_proceeds is not before us today the policy was acquired during the marriage and the existence of the legal regime and is presumed to be community_property similarly the court in kambur v kambur p la cir so 2d further explained it is well settled in louisiana that life_insurance_proceeds if payable to a named beneficiary other than the estate of the insured are not considered to be a part of the estate of the insured the insurance proceeds do not come into existence during the life of the insured never belong to him and are passed by virtue of the contractual agreement between the insured and the insurer to the named beneficiary life_insurance_proceeds are not subject_to the civil code articles relating to donations inter_vivos or mortis causa nor are they subject_to community claims or the laws regarding forced heirship xk kek -- - there is a clear distinction between the ownership of a policy of life_insurance and the right to receive the proceeds of a life_insurance_policy after the death of the insured the issue of life_insurance_proceeds is not before us today the record reveals that the life_insurance policies annuities and iras in question were community_property the assets in question were acquired during the existence of the legal regime and are presumed to be community_property see also to like effect standard life ins co v franks so 2d la allianz life ins co v oates p la app cir so 2d smith v smith p la app cir so 2d am health life ins co v binford so 2d la ct app berry v metro life ins co so 2d la ct app faced with these and analogous pronouncements respondent’s position is that louisiana courts have established different rules for cases involving the treatment of proceeds and community partition cases involving the treatment of premiums and or cash_surrender_value of life_insurance policies respondent then summarizes these contrasting rules in community partition cases there is a presumption that a policy purchased with community funds is community_property to rebut that presumption one spouse may prove that the other spouse donated funds to pay the premiums in proceeds cases such as the present case however where the presumption of community does not apply and the louisiana courts have directed that the terms of the contract govern the inquiry is whether decedent was the owner based upon the terms of the contract -- - nevertheless while not without initial appeal the difficulty with the foregoing theory is that it neither adequately explains the louisiana jurisprudence nor addresses the interplay of its premise with the test of section l c estate_tax regs as regards state law louisiana courts have repeatedly stated that ownership of policies is governed by community_property principles but ownership of proceeds is not the explicit distinction has always been between the type of asset being considered policy versus proceeds and never between the type of case in which the question arises in this connection berry v metro life ins co supra pincite issued in the context of a dispute over death_proceeds is illustrative the court in that case characterized the underlying policy as a community asset and the former wife as owner of a one-half interest therein id at the same time the court nonetheless reaffirmed the rule that death_benefits are outside of the community regime and belong exclusively to the named beneficiary id the former wife was thus held to have no claim to the proceeds payable by beneficiary designation to the decedent’s sister id pincite hence although it is clear under louisiana law that ownership of life_insurance_proceeds is governed solely by contract terms such apparently does not prevent a spouse from possessing a one-half community interest in the policy at the time of the insured’s death furthermore it is only logical that state-level decisions considering policy ownership will typically arise in a context prior to death such as a partition while cases brought after death will focus on ownership of proceeds in each scenario the litigants dispute and the state court is concerned with deciding only who is entitled to the asset either policy or proceeds which at that juncture represents economic value against this backdrop we emphasize that respondent’s own regulatory test for inclusion under sec_2042 turns on who possesses incidents_of_ownership in the policy not in the proceeds see sec_20_2042-1 estate_tax regs in fact the purpose of sec_2042 is to include in a decedent’s gross_estate the value of life_insurance_proceeds when the right to monetary payment belongs to one other than the decedent or his estate thus the question we face here is not the one generally addressed by the louisiana courts in the cases regarding ownership of proceeds after death rather our inquiry is who owned the policies at issue here under louisiana law a question upon which louisiana courts have expounded primarily in a divorce setting moreover state jurisprudence offers no cogent basis from which to conclude that the rules used to ascertain policy -- - ownership prior to an insured’s demise would cease to have any applicability were a court called upon make such a determination at death the courts have stated that separate rules govern ownership of policies and proceeds not that distinct bodies of law control policy ownership before versus at the time of death thus in absence of any indication to the contrary it seems reasonable to assume that louisiana courts would apply a consistent set of rules for evaluating policy ownership regardless of the procedural context since louisiana caselaw employs general community_property principles in this task we cannot reject such standards in the matter before us we therefore conclude that the three policies of life_insurance at issue here must be presumed to be community_property under louisiana law as the record is devoid of facts sufficient to rebut such presumption we hold that in accordance with sec_20_2042-1 estate_tax regs decedent possessed incidents_of_ownership in only one-half of the policies accordingly only one-half of the proceeds therefrom is includable in his gross_estate and we need not reach the parties’ alternative contentions regarding reimbursement to reflect the foregoing and to give effect to concessions decision will be entered under rule
